               Case 20-20259-RAM        Doc 123     Filed 10/27/20   Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                              Chapter 11

It’Sugar FL I LLC, et al.,                          Case No. 20-20259-RAM
                                                    (Jointly Administered)
                 Debtors.
                                             /

                                 NOTICE OF APPEARANCE

         Fox Rothschild LLP and Pachulski Stang Ziehl & Jones LLP hereby enter their appearance

as co-counsel for the Official Committee of Unsecured Creditors in the above-captioned jointly

administered cases. Undersigned counsel respectfully request that copies of all future notices,

pleadings and orders served and/or filed in the above-styled and numbered cause be served upon

the following:

 Heather L. Ries, Esquire                         Bradford J. Sandler, Esquire
 Michael J. Viscount, Jr., Esquire                Paul J. Labov, Esquire
 Michael R. Herz, Esquire                         Steven W. Golden, Esquire
 FOX ROTHSCHILD LLP                               Hayley R. Winograd, Esquire
 777 South Flagler Drive                          PACHULSKI STANG ZIEHL & JONES
 Suite 1700 West Tower                            LLP
 West Palm Beach, FL 33401                        780 Third Avenue, 34th Floor
 Tel: (561) 835-9600                              New York, NY 10017-2024
 Fax: (561) 835-9602                              Tel: (212) 561-7700
 hries@foxrothschild.com                          Fax: (212) 561-7777
 mviscount@foxrothschild.com                      bsandler@pszjlaw.com
 mherz@foxrothschild.com                          plabov@pszjlaw.com
                                                  sgolden@pszjlaw.com
                                                  hwinograd@pszjlaw.com




                                     (signature page follows)




115530514.v1
               Case 20-20259-RAM   Doc 123   Filed 10/27/20   Page 2 of 2




Dated: October 27, 2020                      FOX ROTHSCHILD LLP
                                             777 South Flagler Drive
                                             Suite 1700 West Tower
                                             West Palm Beach, FL 33401
                                             Tel: (561) 835-9600
                                             Fax: (561) 835-9602

                                             By: /s/ Heather L. Ries
                                             Heather L. Ries
                                             Florida Bar No. 581933
                                             Michael J. Viscount, Jr. (Pro Hac Vice
                                             pending)
                                             Michael R. Herz (Pro Hac Vice Pending)
                                             hries@foxrothschild.com
                                             mviscount@foxrothschild.com
                                             mherz@foxrothschild.com

                                                    and

                                             PACHULSKI STANG ZIEHL & JONES
                                             LLP
                                             780 Third Avenue, 34th Floor
                                             New York, NY 10017-2024
                                             Tel: (212) 561-7700
                                             Fax: (212) 561-7777
                                             Bradford J. Sandler (Pro Hac Vice pending)
                                             Paul J. Labov (Pro Hac Vice pending)
                                             Steven W. Golden, Esquire (Pro Hac Vice
                                             pending)
                                             Hayley R. Winograd, Esquire (Pro Hac Vice
                                             pending)
                                             bsandler@pszjlaw.com
                                             plabov@pszjlaw.com
                                             sgolden@pszjlaw.com
                                             hwinograd@pszjlaw.com

                                             Proposed Co-Counsel to the Official
                                             Committee of Unsecured Creditors




                                         2
115530514.v1
